 1

 2

 3

 4

 5                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF WASHINGTON
 6

 7    JOHN THOMAS ENTLER,
                                                   NO. 2:12-CV-5141-TOR
 8                              Plaintiff,
                                                   ORDER STRIKING THIRD
 9           v.                                    AMENDED COMPLAINT;
                                                   GRANTING MOTION FOR
10    CHRISTINE GREGOIRE, BERNIE                   EXTENSION
      WARNER, STEVEN SINCLAIR,
11    RON KNIGHT, LYNN/IRISH
      CLARK and MR. PIERCE,
12
                                Defendants.
13

14         BEFORE THE COURT is Defendants’ Motion to Vacate the Court’s Order

15   Granting Leave to Amend (ECF No. 135), Motion for Extension of Time to File

16   Answer (ECF No. 136) and Plaintiff’s (construed) Motion to Amend (ECF No.

17   134). The Motions were submitted for consideration without oral argument.

18   Plaintiff opposes the Motion to Vacate. ECF No. 137. The Court has reviewed the

19   record, the completed briefing and is fully informed.

20


        ORDER STRIKING THIRD AMENDED COMPLAINT;
        GRANTING MOTION FOR EXTENSION ~ 1
 1         Defendants request the Court vacate or amend its previous order allowing

 2   Mr. Entler to file a Third Amended Complaint, complaining that Plaintiff’s Third

 3   Amended Complaint introduces new claims against new defendants that go far

 4   beyond the Court’s Order allowing Plaintiff to file his Second Amended

 5   Complaint. ECF No. 135.

 6         The Court first allowed Plaintiff to amend his Complaint to address the

 7   issues raised by Defendants on remand from the Ninth Circuit. The Court struck

 8   Plaintiff’s First Amended Complaint for failure to comply with the Court’s order

 9   because it was “not limited to the issues the Ninth Circuit remanded to this Court

10   for resolution, nor is it limited to addressing the Defendants’ lack of personal

11   participation allegations.” ECF No. 128 at 6. The Court granted leave to file a

12   Second Amended Complaint, but the Court specifically stated that “[t]he Second

13   Amended Complaint must be limited to the issues the Ninth Circuit remanded to

14   this Court for resolution[.]” ECF Nos. 128 at 7; 132 at 3. The Court did not grant

15   Plaintiff’s request to submit a Third Amended Complaint. ECF No. 132. The

16   Court did, however, allow Plaintiff to file a motion to amend by February 1, 2019.

17   Id. at 2. Plaintiff acknowledges that he was allowed to file a motion to amend and

18   add parties, and instead of filing a motion, he filed a Third Amended Complaint.

19   ECF No. 137 at 4, n.2. Plaintiff insists that it is clear he had the intent to file a

20   motion and that the Court should construe his Third Amended Complaint as a


        ORDER STRIKING THIRD AMENDED COMPLAINT;
        GRANTING MOTION FOR EXTENSION ~ 2
 1   motion to amend to add additional parties. Id. The Court will deny the construed

 2   motion to amend because the proposed Third Amended Complaint introduces

 3   issues well beyond the scope of that allowed in the previous amendments—the

 4   Court need not vacate or amend its previous Order.

 5         Defendants also request the Court stay their deadline for filing an answer

 6   and extend any other deadlines as necessary until this issue is resolved. ECF No.

 7   136. Having decided the issue, the Motion to Extend (ECF No. 136) is granted.

 8   The time period for answering the Second Amended Complaint or otherwise

 9   pleading begins on the date of this Order.

10   ACCORDINGLY, IT IS HEREBY ORDERED:

11         1. Defendants’ Motion to Vacate (ECF No. 135) is DENIED.

12         2. Plaintiff’s Third Amended Complaint (ECF No. 134), construed as a

13             motion to amend, is DENIED and the Third Amended Complaint is

14             STRICKEN.

15         3. Defendants’ Motion to Extend (ECF No. 136) is GRANTED.

16         The District Court Executive is directed to enter this Order and furnish

17   copies to the parties.

18         DATED March 5, 2019.

19

20                                   THOMAS O. RICE
                              Chief United States District Judge

        ORDER STRIKING THIRD AMENDED COMPLAINT;
        GRANTING MOTION FOR EXTENSION ~ 3
